DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/06/2022 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 are allowed. 
Allowable Subject Matter
Claims 1-9 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1 recites, inter alia, “A rotor for an electrical machine having internal permanent magnets, the rotor comprising: a yoke including a stack of sheets defining a plurality of recesses for receiving parallelepipedal permanent magnets, the recesses being surrounded by magnetically saturated external transverse isthmuses and lateral isthmuses, and by radial isthmuses, and oblique isthmuses, the oblique isthmuses are located on an inner side of the recesses between the recesses and a center of the yoke, wherein: the magnets are assembled in pairs of magnets magnetized in a same direction and perpendicular to  a radial direction of the radial isthmuses arranged between the pairs of magnets; the radial isthmuses (12) have a thickness of less than 5 percent of  a diameter of the rotor;  a perimeter of a cross-section of the rotor is formed by a succession of curved profiles between two consecutive pairs of magnets and tangential continuously linear profiles, the tangential continuously linear profiles formed by two of the external transverse isthmuses (12) and an end of one of the radial isthmuses (20) disposed between the two of the external transverse isthmuses, the external transverse isthmuses being linear and positioned perpendicular (annotated Fig.2) to the one of the radial Serial No. 16/500,304Page 2 of 11isthmuses and disposed on outer sides of respective recesses of the plurality of recesses; and a surface of the radial isthmuses is minimized and less than the transverse isthmuses and the lateral isthmuses (see annotated Fig.2).”


 
    PNG
    media_image1.png
    731
    788
    media_image1.png
    Greyscale


	Closest prior art  Kim and Takezawa, Saint-Michel combination teach a permanent magnet rotor with permanent magnets embedded in rotor with isthmuses, Takezawa teaches profile rotor with linear line, but it is not continuous and dips in the middle or has two tips,  the prior art of record fail to teach the rotor isthmuses as recited in claim 1 where radial isthmuses is 5% of diameter, in combination with the formation of the successive curved profile and connection of linear continuous profile forming between the transverse isthmuses and the radial isthmuses end and how the linearity is continuous and where transverse isthmuses are perpendicular specially at peripheral surfaces.  

None of the prior art of record above nor East searches nor ip.com NPL and Patent search nor  ip.com search nor PLUS search, cited art, teaches or suggest alone or in combination, the combination of claim 1 Inter alia, “A rotor for an electrical machine having internal permanent magnets, the rotor comprising: a yoke including a stack of sheets defining a plurality of recesses for receiving parallelepipedal permanent magnets, the recesses being surrounded by magnetically saturated external transverse isthmuses and lateral isthmuses, and by radial isthmuses, and oblique isthmuses, the oblique isthmuses are located on an inner side of the recesses between the recesses and a center of the yoke, wherein: the magnets are assembled in pairs of magnets magnetized in a same direction and perpendicular to  a radial direction of the radial isthmuses arranged between the pairs of magnets; the radial isthmuses (12) have a thickness of less than 5 percent of  a diameter of the rotor;  a perimeter of a cross-section of the rotor is formed by a succession of curved profiles between two consecutive pairs of magnets and tangential continuously linear profiles, the tangential continuously linear profiles formed by two of the external transverse isthmuses (12) and an end of one of the radial isthmuses (20) disposed between the two of the external transverse isthmuses, the external transverse isthmuses being linear and positioned perpendicular (annotated Fig.2) to the one of the radial Serial No. 16/500,304Page 2 of 11isthmuses and disposed on outer sides of respective recesses of the plurality of recesses; and a surface of the radial isthmuses is minimized and less than the transverse isthmuses and the lateral isthmuses).“ The combination is unique and none of the prior art of record, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination. 



    PNG
    media_image2.png
    841
    596
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    351
    651
    media_image3.png
    Greyscale

Claims 2-7 are allowed based on dependency from allowable claim 1.
Claims 9 and 10 reasons of allowance are the same as claim 1 since they contain the same allowable subject matter, Therefore, claims 8 and 9 are allowed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are in PTO 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Benitez can be reached on 5712701435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834